Citation Nr: 0115046	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for trench foot.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from November 1943 to March 
1946.  The veteran was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not show that the veteran 
presently has residuals of trench foot, which is causally or 
etiologically related to his active service.

3.  The veteran served in combat during service and there is 
a competent medical opinion of record indicating that the 
veteran currently has hearing loss related to noise exposure 
from service.


CONCLUSIONS OF LAW

1.  Trench foot was not incurred or aggravated during active 
the veteran's active military service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303 
(2000).

2.  Hearing loss was incurred during the veteran's active 
military service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1110, 1154(b); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that he 
developed trench foot and hearing loss as a result of his 
active service.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107)("VCAA").  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal, 
as the requirements under the new law have been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
while the veteran was not specifically given a VA 
examination(s) in connection with his claims for service 
connection, there are recent VA medical records in the claims 
file dated from August 1998 to July 1999, pertaining to his 
claimed disorders, as well as recent private medical records 
dated from December 1993 to February 1997.  The Board notes 
that the RO's attempts to obtain the veteran's service 
medical records have been unsuccessful.  In a March 1999 
response from the National Personnel Records Center (NPRC), 
it was noted that his records may have been destroyed in a 
fire at the NPRC, in 1973.  As such, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.  
Additionally, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  As 
such, the Board will proceed with appellate disposition.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that while the veteran's service medical 
records are unavailable, the veteran has indicated that he 
was a heavy weapons operator while in service and that he 
received the Combat Infantry Badge.  Under 38 U.S.C.A. 
§ 1154(b), the veteran's assertions regarding injury during 
combat shall be accepted if consistent with the circumstances 
of such service.

A.  Trench Foot

In June 1998, the RO received the veteran's claim for service 
connection for trench foot.  The veteran stated that he 
developed trench foot during service while he was stationed 
in Germany, in 1945, and that he was hospitalized for that 
condition.

In May 2000, the RO received a buddy statement in support of 
the veteran's claim.  It is not clear whether the author of 
that statement served with the veteran, as the author stated 
that he remembered talking to members of the company with 
which the veteran was stationed about how the veteran's feet 
were bleeding after freezing.  The author stated that it was 
the worst case of frozen feet that he had ever heard about.  
There are no other statements from the veteran, or other 
buddy statements, pertaining to this claim.  

VA outpatient treatment records reveal that in September 
1998, the veteran was seen with complaints of an abnormal 
gait disorder, which he had for the past 6 months.  The 
veteran related that he used to walk approximately 35 minutes 
for years, but he had stopped doing so about a year prior.  
During that time, he indicated that he gained 15 pounds.  
When he tried walking again, he stated that he could not walk 
the 35 minutes.  The examiner noted that gait disorders are 
usually related to arthritic or other neurological disorders, 
but that the veteran did not presently have those conditions.  
The examiner stated that the veteran had no history of 
surgery for trauma to his hip, knee, or ankle joints, and he 
did not have a severe case of arthritis, or a history of 
movement disorders.  The examiner also stated that the 
veteran had no significant history of peripheral vascular 
disease, or disease of the vestibular system.  Later in the 
same examination report, the examiner indicated that he found 
no evidence of peripheral neuropathy.  The impression was 
idiopathic senile gait disorder.

In a December 1998 VA outpatient record, the veteran was seen 
with a shuffling gait, and he complained that he could not 
walk or exercise like he used to.  He reported to the 
examiner that he had frozen feet while he was in service.  VA 
rehabilitation notes dated from December 1998 through July 
1999, reveal that the 


veteran underwent rehabilitation therapy, which included 
walking on a treadmill.  In the most recent record, dated in 
July 1999, it was noted that the veteran had improved his 
endurance, and he was released to a home exercise program.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
trench foot.  The medical evidence, as summarized above, 
indicates that the veteran was diagnosed with idiopathic 
senile gait disorder in September 1998.  The examiner 
indicated that he found no evidence of peripheral neuropathy, 
and there were no findings made with respect to residuals of 
cold injury, or trench foot.  At most, a December 1998 VA 
record indicates that the veteran reported a history of 
frozen feet while in service, and an acquaintance of the 
veteran wrote that he had heard about the veteran's frozen 
feet while in service.  

The Board does not dispute the veteran's contentions, and 
that of his buddy, that he sustained frozen feet while in 
service.  However, as the veteran and his buddy appear to be 
lay persons with no medical expertise or training, their 
statements alone are not enough to establish the presence of 
a current disability, or the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
the present case, there is no indication from either the 
veteran or from the medical evidence that he sought 
continuous treatment for residuals of frozen feet (or trench 
foot) following service.  More significantly, there is no 
medical opinion or evidence that the veteran currently 
suffers from trench foot, or residuals of trench foot.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).  Rather, following medical evaluation, the 
veteran's complaints have been attributed to a disorder 
characterized as idiopathic senile gait disorder, which has 
not been medically related to the veteran's active service 
including cold exposure.


In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
trench foot.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit of the doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

B.  Hearing Loss

As noted earlier, the veteran has indicated that he was a 
heavy weapons operator during active service.  In his 
original claim for service connection, received in August 
1997, he claimed that his hearing loss was due to 
environmental exposure to loud noises while assigned as a 
heavy weapons operator in the U.S. Army during World War II.  
In a statement submitted in July 1999, the veteran gave his 
post service employment history and asserted that he had 
never been exposed to loud noise.

The veteran has submitted numerous private medical records 
reflecting treatment for hearing loss, dated from December 
1993 through December 1998.  Those records consist primarily 
of audiogram charts, which are not accompanied by medical 
interpretations.  The records also indicate that the veteran 
wore hearing aids.  

A VA record dated in September 1998, indicates that the 
veteran was seen requesting new hearing aids.  The examiner 
noted that the veteran's history included a history of 
exposure to loud noises, as he worked around heavy machinery 
while he was in service.  The examiner diagnosed the veteran 
with moderate-severe hearing loss, bilaterally.  It was noted 
that the examiner counseled the veteran regarding the results 
of the evaluation and discussed referral to file a claim for 
service related hearing loss. 

Although the veteran's service medical records are 
unavailable, the veteran has stated on many occasions that he 
worked as a heavy weapons operator during service.  In the 
May 2000 buddy statement, it was noted that the veteran was 
in Company "D," 273rd Infantry Regiment.  The veteran 
reiterated this fact in a May 2000 statement, and also 
indicated that he was in the 69th Division.  As noted earlier 
in this decision, in a case where the service medical records 
are presumed destroyed, as in the present case, the Board has 
a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare, 1 Vet. App. at 367.  Moreover, under 38 U.S.C.A. 
§ 1154(b), a veteran's assertions regarding injury during 
combat shall be accepted if consistent with the circumstances 
of such service.  In this case, the veteran has indicated 
that he served in the infantry, and was a heavy weapons 
operator during service.  The Board finds these statements 
credible, and consistent with noise exposure during service.  
See Arms v. West, 12 Vet. App. 188 (1999).  

Although the veteran's service medical records are not 
available, the Board finds that the absence of such records 
is not material to his claim.  The Board accepts the 
veteran's statements that he served in the infantry as a 
heavy weapons operator, as well as the September 1998 VA 
medical statement that the veteran had a history of exposure 
to loud noise, because he worked around heavy machinery while 
he was in service.  The record also shows that the examiner 
discussed service connection and referral to file a claim for 
service related hearing loss.  The Board also accepts the 
veteran's assertions that he was not exposed to loud noise 
after service.  These statements, combined with the medical 
evidence and current diagnosis of moderate-severe hearing 
loss, bilaterally, raises a reasonable probability that the 
veteran's current hearing loss is related to noise exposure 
while serving in combat.  By resolving all reasonable doubt 
in the veteran's favor, the Board finds that the evidence 
supports a causal relationship between the veteran's current 
hearing loss and his military service.  As such, the appeal 
for service connection for hearing loss is granted.




ORDER

Service connection for trench foot is denied.

Service connection for hearing loss is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 


